PAEKEE, Judge.
The sole assignment of error is directed to the court’s failure to instruct the jury that involuntary manslaughter was one of their possible verdicts. In this there was no error. All of the evidence showed that defendant took a pistol from his back pocket and shot his victim twice after the defendant, a customer, had gotten into a dispute with the victim, a storekeeper, during the course of which the victim ordered defendant out of his store, advanced upon defendant, and hit him with a “billy club.” Defendant testified:
“John Alva Smith hit me with the billy club before I shot him the first time. After I shot him the first time, I backed off, then he hit me again. And I shot him the second time after he hit me. I then turned around and ran, because I was scared.”
None of the evidence suggests that the two shots fired by defendant were fired involuntarily or by reason of culpable negligence. Involuntary manslaughter was therefore not involved. State v. Johnson, 8 N.C. App. 579, 174 S.E. 2d 626. “The necessity for instructing the jury as to an included crime of lesser degree than that charged arises when and only when there is evidence from which the jury could find that such included crime of lesser degree was committed.” State v. Hicks, 241 N.C. 156, 84 S.E. 2d 545. Here, there was no such evidence.
No error.
Judges Brock and Morris concur.